The judgment of the Supreme Court was entered November 5th 1877,
Per Curiam.
— The right of the agricultural society to recover rests on the fourth section of the Act of 29th March 1851, Pamph. L. 290. The plaintiff in error claims the act is made void by section 7, article 9, of the constitution of 1874. That section declares, “ the General Assembly shall not authorize any county, city, borough, township or incorporated district to become a stockholder in any company, association or corporation, or to obtain or appropriate money for, or to loan its credit to any corporation, association, institution or individual.”
This section deals only with legislative power. That power is thereby limited and restricted. It declares what it “shall not” do. It annulled nothing that the legislature had done. It forbid such legislation thereafter. It struck down no law. Its prohibitions were wholly prospective. This conclusion is fully sustained by Lehigh Iron Co. v. Lower Macungie Township, 31 P. F. Smith 482. It is there said the convention did not intend to repeal special tax laws, but to leave to legislative wisdom and conscience the time and manner of making them conform to the spirit of the constitution. No legislative action has impaired the Act of 1851. It, therefore, remains in full force.
All the facts necessary to give the defendant in error the benefit of the act were found by the jury, and as we discover no error in the rulings of the court Judgment affirmed.